DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 3, 15-17, 22 drawn to specific details involving spectral bandwidth increase relative to preceding segment and/or absence of spectral clamping classified in G01D5/353.
II.	Claim 7 drawn to specific details involving periodic segment lengths, classified in G02B6/28.
III.	Claim 8 drawn to specific details involving aperiodic segment lengths, classified in G02B6/14.
IV.	Claims 10, 11, 19, 21 drawn to specific details involving supercontinuum predominantly effected in one segment type and/or waveguide segments are either an optical fiber or planar waveguide, classified in G02F1/353.
V.	Claim 12 drawn to specific details involving segments arranged linearly classified in G02B6/00.
VI.	Claims 13, 23, 25 drawn to specific details involving segments arranged non-linearly classified in G02B6/24.
VII.	Claims 14, 24, 26 drawn to specific details involving at least a portion of the waveguide segments are arranged in a ring, classified in G02F1/39.
subject to the nonallowance of the linking claim(s).  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
The inventions I-VII are distinct, each from the other because of the following reasons:
Inventions I-VII are directed to related products/processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions as claimed do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different design and functions as set forth below.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
a.	Invention I is directed to the materially different design/function with the specific details involving spectral bandwidth increase relative to preceding segment and/or absence of spectral clamping not present in Inventions II-VII.
b.	Invention II is directed to the materially different design/function with specific details involving periodic segment lengths, not present in Inventions I, III-VII.

d.	Invention IV is directed to the materially different design/function with specific details involving supercontinuum predominantly effected in one segment type and/or waveguide segments are either an optical fiber or planar waveguide, not present in Inventions I-III, V-VII.
e.	Invention V is directed to the materially different design/function with specific details involving segments arranged linearly, not present in Inventions I-IV, VI-VII.
f.	Invention VI is directed to the materially different design/function with specific details involving segments arranged non-linearly, not present in Inventions I-V, VII.
g.	Invention VII is directed to the materially different design/function with specific details involving segments are arranged in a ring, not present in Inventions I-VI.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions require a different field of search, for example, searching different classes/subclasses or electronic resources, or employing different search queries directed to each of the separately claimed features listed above in paragraphs a. - g. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874